CHATFIELD, District Judge.
Plaintiff owns registered trade-mark R in red for use on bags of onions. Defendant uses and has applied for registration of a trade-mark, with R in red and S in blue, put together in a monogram, for similar bags of onions.
Both use, as do many others, a red diamond inclosing the trademark. This narrows the scope of the trade-mark, for if the plaintiff was entitled to sole use of the diamond and the letter R, there would be little doubt that the defendant’s mark infringed. But the defendant uses a similar red diamond and thereby gives the plaintiff the right to claim that the design as a whole is apt to deceive and obscures what little difference there is from the trade-mark proper. The defendant also uses lettering and words almost exactly like that •of the plaintiff on other parts of the bag. Intent to imitate can there.fore be inferred, and as the red R is the outstanding part of the monogram on his bags, it must be held that he is using the plaintiff’s design.
The dominant feature of each design is the same R in red. Johnson & Johnson v. Bauer & Black, 82 Fed. 662, 27 C. C. A. 374; Omo Mfg. Co. v. Mystic Rubber Co. (D. C.) 225 Fed. 92; Cartier v. Carlisle, 3 Beav. 292.
There are other features of the plaintiff’s case which substantiate his claim of unfair imitation and competition, and on the whole application a temporary injunction should issue.